Citation Nr: 0424761	
Decision Date: 09/08/04    Archive Date: 09/16/04

DOCKET NO.  98-02 855	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for lumbar strain with 
degenerative disc disease of the lumbosacral joint, currently 
evaluated as 40 percent disabling.

2.  Entitlement to an increased rating for internal 
derangement of the left knee, currently evaluated as 20 
percent disabling.

3.  Entitlement to an increased rating for traumatic 
arthritis of the left knee, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C. Trueba-Sessing, Counsel


INTRODUCTION

The veteran served on active service from June 1975 to June 
1979.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 1997 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.

The Board finds that further development is necessary with 
respect to issue of entitlement to an increased rating for 
lumbar strain with degenerative disc disease of the 
lumbosacral joint, currently evaluated as 40 percent 
disabling.  As such, this issue will be addressed in the 
REMAND portion of this decision and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  VA 
will notify the veteran if further action is required on the 
part of the veteran.  

The Board further notes that the veteran presented testimony 
during a hearing on appeal at the RO before a hearing officer 
in July 1998.  A copy of the hearing transcript issued 
following the hearing is of record.   


FINDINGS OF FACT

1.  The VA has fulfilled its duty to assist the veteran by 
obtaining and fully developing all relevant evidence 
necessary for the equitable disposition of the issues 
addressed in this decision.

2.  The veteran's service-connected internal derangement of 
the left knee is characterized by range of motion of 0 to 
120-125 degrees (extension to flexion), and the knee has 
recurrent instability.  There is no objective evidence of 
severe recurrent subluxation, lateral instability, limitation 
of extension to 20 degrees or limitation of flexion to 15 
degrees.

3.  The veteran's service-connected traumatic arthritis of 
the left knee is currently manifested by complaints of pain 
with no objective x-ray evidence of involvement of 2 or more 
major joints or 2 or more minor joint groups, with occasional 
incapacitating exacerbations. 


CONCLUSIONS OF LAW

1.  The criteria for the assignment of a disability rating in 
excess of 20 percent for internal derangement of the left 
knee have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5257, 5260, 5261 (2003).  

2.  The criteria for the assignment of a disability rating in 
excess of 10 percent for traumatic arthritis of the left knee 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.321, 4.1- 4.14, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  

VA has a duty to notify the claimant and the representative, 
if any, of any information and evidence needed to 
substantiate and complete a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran has been informed of the 
evidence needed to show his entitlement to the claims of 
increased ratings for his service-connected left knee 
disabilities via April and August 1997 rating decisions, the 
February 1998 statement of the case, and the multiple 
supplemental statements of the case issued from 1998 to 2004.  
In addition, via a May 2003 RO letter, the RO notified the 
veteran of the evidence needed to substantiate his claims on 
appeal, and offered to assist him in obtaining any relevant 
evidence.  The letter gave notice of what evidence the 
veteran needed to submit and what the VA would try to obtain.  
Furthermore, the May 2003 RO letter and a May 2004 
supplemental statement of the case provided the veteran with 
specific information concerning changes in the law and 
regulations per the VCAA.  Therefore, the notification 
requirement has been satisfied.  See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including all relevant treatment records and examination 
reports.  In this respect, the Board notes the veteran was 
scheduled for additional VA examinations in May 2003 and May 
2004, and was notified of such scheduled examinations in 
April 2003 and April 2004 respectively.  However, the veteran 
failed to report to these examinations, and the record does 
not contain any information as to the reason(s) the veteran 
failed to report to the examinations.  In this regard, the 
veteran is reminded that the VA's duty to assist him is not a 
one way street.  The veteran also has an obligation to assist 
in the adjudication of his claims.  Wood v. Derwinski, 1 Vet. 
App. 190, 193 (1991).  The veteran must be prepared to meet 
his obligations by cooperating with the VA's efforts to 
provide adequate medical examinations and by submitting to VA 
all medical evidence supporting his claim.  Olson v. 
Principi, 3 Vet. App. 480 (1992).  Further, in the normal 
course of events, it is the burden of the appellant to keep 
the VA apprised of his whereabouts.  If he does not do so, 
there is no burden on the VA to "turn up heaven and earth" 
to find him.  Hyson v. Brown, 5 Vet. App. 262 (1993).  As 
such, the Board finds that no additional evidence, which may 
aid the veteran's claims or might be pertinent to the bases 
of the claims, has been submitted, identified or remains 
outstanding, and the duty to assist requirement has been 
satisfied.  See Quartuccio, supra.

The VCAA requires that VA must provide notice that informs 
the claimant (1) of any information and evidence not of 
record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003) and 
VAOPGCPREC 7-2004.  

In this case, the initial agency of original jurisdiction 
(AOJ) decision was made prior to November 9, 2000, the date 
the VCAA was enacted.  However, the Board finds that any 
defect with respect to the VCAA notice requirement in this 
case was harmless error for the reasons specified below.  See 
VAOPGCPREC 7-2004.

Significantly, in a letter to the veteran dated in May 2003, 
the RO informed him of what information he needed to 
establish entitlement to the claims addressed in this 
decision and that he should send in information describing 
additional evidence or the evidence itself.  In this respect, 
the Board notes that the May 2003 letter was provided to the 
claimant following the April 1997 and August 1997 rating 
decisions initially adjudicating the claims on appeal but 
prior to the case being certified to the Board for appellate 
adjudication.  Additionally, the Board notes that the content 
of that notice, and the May 2004 supplemental statement of 
the case, fully complied with the requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) (2003).  The 
claimant has been provided with every opportunity to submit 
evidence and argument in support of his claims and to respond 
to VA notices.  

In this case, although the VCAA notices that were provided to 
the appellant do not contain the "fourth element" per se, 
the Board finds that the appellant was otherwise fully 
notified of the need to give to VA any evidence pertaining to 
his claims on appeal.  In particular, the RO asked the 
veteran to tell VA about any additional information or 
evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By the May 2003 RO informational letter, VA 
satisfied the fourth element of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  Here, the veteran is not prejudiced by the 
Board's consideration of his claims as VA has already met all 
notice and duty to assist obligations to the veteran under 
the VCAA.  By information letters, the statement of the case 
and the supplemental statements of the case, he has been 
advised of the evidence considered in connection with his 
appeal and what information VA and the claimant would 
provide.  Thus, the Board finds that there has been no 
prejudice to the claimant that would warrant further 
notification or development.  As such, the claimant's 
procedural rights have not been abridged, and the Board will 
proceed with appellate review.  Bernard, 4 Vet. App. at 393.

I.  The Applicable Law.

Disability evaluations are determined by evaluating the 
extent to which the veteran's service-connected disabilities 
affect the ability to function under the ordinary conditions 
of daily life, including employment, by comparing the 
symptomatology with the criteria set forth in the Schedule 
for Rating Disabilities (Rating Schedule).  See 38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 (2003).  Where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2003).

Additionally, with respect to the musculoskeletal system, the 
United States Court of Appeals for Veterans Claims (Court) 
has emphasized that when assigning a disability rating, it is 
necessary to consider functional loss due to flare-ups, 
fatigability, incoordination, and pain on movements.  See 
DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995); see generally 
VAOPGCPREC 36-97.  The rating for a disability involving the 
musculoskeletal system should reflect functional limitation 
which is due to pain, supported by adequate pathology, and 
evidenced by the visible behavior of the claimant undertaking 
the motion.  Weakness is also as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  A little used part of the 
musculoskeletal system may be expected to show evidence of 
disuse, either through atrophy, the condition of the skin, 
absence of normal callosity, or the like.  See 38 C.F.R. § 
4.40 (2003).  The factors of disability reside in reductions 
of their normal excursion of movements in different planes.  
Instability of station, disturbance of locomotion, and 
interference with sitting, standing, and weight bearing are 
related considerations.  See 38 C.F.R. § 4.45 (2003).  It is 
the intention of the Rating Schedule to recognize actually 
painful, unstable, or malaligned joints, due to healed 
injury, as entitled to at least the minimal compensable 
rating for the joint.  See 38 C.F.R. § 4.59 (2003).

In this case, the veteran is currently service-connected for 
internal derangement of the left knee, currently evaluated as 
20 percent disabling, and the Board deems the applicable 
Diagnostic Codes include 38 C.F.R. § 4.71a, Diagnostic Codes 
5257, 5260, 5261 (2003).  In addition, the veteran is 
service-connected for traumatic arthritis of the left knee, 
currently rated as 10 percent disabling, and the Board deems 
the applicable Diagnostic Codes include 38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).  At present, the veteran 
is seeking increased ratings for the above disabilities.

Diagnostic Code 5257 provides the following evaluations for 
knee disabilities involving recurrent subluxation or lateral 
instability: 10 percent for slight; 20 percent for moderate; 
and 30 percent (the maximum allowed) for severe impairment.  
See 38 C.F.R. § 4.71a, Diagnostic Code 5257 (2003).  Since 
Diagnostic Code 5257 is not predicated on loss of range of 
motion, §§ 4.40 and 4.45 with respect to pain do not apply.  
Johnson v. Brown, 9 Vet. App. 7, 11 (1996).

The General Counsel for VA, in a precedent opinion dated July 
1, 1997, (VAOPGCPREC 23-97) held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257.  When the knee disorder 
is already rated under Diagnostic Code 5257, the veteran must 
also have limitation of motion which at least meets the 
criteria for a zero-percent rating under Diagnostic Code 5260 
(flexion limited to 60 degrees or less) or 5261 (extension 
limited to 5 degrees or more) in order to obtain a separate 
rating for arthritis.  If the veteran does not at least meet 
the criteria for a zero percent rating under either of those 
codes, there is no additional disability for which a rating 
may be assigned.  Additionally, the General Counsel in 
VAOPGCPREC 9-98 held that a separate rating for arthritis 
could also be based on x-ray findings and painful motion 
under 38 C.F.R. § 4.59.  See also Degmetich v. Brown, 104 F. 
3d 1328, 1331 (Fed Cir 1997).  Where additional disability is 
shown, a veteran rated under Diagnostic Code 5257 can also be 
compensated under 5003 and vice versa.

In this respect, traumatic arthritis rated under Diagnostic 
Code 5010, established by x-ray findings, will be rated on 
the basis of degenerative arthritis (under Diagnostic Code 
5003) which in turn is rated as limitation of motion under 
the appropriate diagnostic codes for the specific joint or 
joints involved.  When, however, the limitation of motion of 
the specific joint or joints involved is noncompensable under 
the appropriate diagnostic codes, a rating of 10 percent is 
for application for each joint or group of minor joints 
affected by limitation of motion, to be combined, not added 
under Diagnostic Code 5003.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  In the 
absence of limitation of motion rate as below: with x-ray 
evidence of involvement of 2 or more major joints or 2 or 
more minor joint groups, with occasional incapacitating 
exacerbations a 20 percent evaluation is assigned (the 
maximum allowed).  With x- rays evidence of involvement of 2 
or more major joints or 2 or more minor joint groups a 10 
percent evaluation is assigned.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010 (2003).

Under Diagnostic Code 5260, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg flexion to 60 degrees.  A 10 percent disability 
evaluation is awarded where there is limitation of leg 
flexion to 45 degrees.  A 20 percent disability evaluation is 
in order with limitation of leg flexion to 30 degrees.  And, 
a 30 percent disability evaluation is appropriate with 
limitation of leg flexion to 15 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260 (2003).

Under Diagnostic Code 5261, a noncompensable (zero percent) 
disability evaluation is assigned where there is limitation 
of leg extension to 5 degrees.  A 10 percent disability 
evaluation requires limitation of leg extension to 10 
degrees.  A 20 percent disability evaluation is appropriate 
with limitation of leg extension to 15 degrees.  A 30 percent 
disability evaluation is in order where there is limitation 
of leg extension to 20 degrees.  A 40 percent disability 
evaluation is assigned where there is limitation of leg 
extension to 30 degrees.  And, a 50 percent evaluation is 
assigned where there is limitation of leg extension to 45 
degrees.  See 38 C.F.R. 
§ 4.71a, Diagnostic Code 5261 (2003).

II.  The Evidence.

In an April 1980 rating decision, the RO granted service 
connection for internal derangement of the left knee with 
arthritis and assigned a 20 percent disability rating.  

In support of his claim for an increased rating for the 
service-connection left knee disability, the veteran, 
accompanied by his accredited representative, presented 
testimony at a hearing on appeal before a VA hearing officer, 
at the RO, in July 1998.  On that occasion, the veteran 
testified that he experienced chronic pain in his back and 
legs, exacerbated by walking and changes in the weather.  He 
pointed out that his recurring symptoms included swelling, 
instability and giving way, and that he used a walking cane.  
The veteran further noted that his disabilities were causing 
him to become more and more less active. 

By a rating decision dated in November 1998, the RO assigned 
a separate 10 percent disability rating for traumatic 
arthritis of the left knee and continued the 20 percent 
rating for internal derangement of the left knee.  

The evidence includes records from the Bay Pines VA Medical 
Center (VAMC) dated from the late 1980s to 2002, which 
describe the treatment the veteran has received over time for 
various health problems including left knee problems.

A February 1996 VA examination report shows the veteran had 
swelling of the left knee cap, but did not have deformity of 
the knee, subluxation, lateral instability or non-union.  The 
veteran's left knee range of motion was 0 to 125 degrees.  He 
was diagnosed with post operative status residuals of left 
knee surgery with post traumatic arthritis.

A May 1997 VA examination report indicates he had bilateral 
knee swelling with tenderness on the left joint, lateral 
instability, swelling and tenderness.  The veteran's left 
knee range of motion was 0 to 120 degrees.

May 1999 notations from the Bay Pines VAMC show mild swelling 
and crepitation of the left knee.  And, an August 1999 
Magnetic Resonance Imaging (MRI) report indicates the 
veteran's left knee showed evidence of irregular appearance 
of the lateral meniscus with suggestion of degeneration and 
possible tear involving the body and anterior horn of the 
lateral meniscus.  Also, there was evidence of possible 
subchondral ulcer involving the anterior lateral tibial 
plateau.

On VA examination report in December 2000, the veteran 
reported aching discomfort in the left knee, which was 
constant and increased with certain activities.  He noted his 
left knee was prone to "giving way" and that if he walked 
without his knee brace in place, the giving way may cause him 
to stumble and fall.  The giving way reportedly occurred 
about once or twice a week, and the knee had locked in the 
past but not recently.  As well, on occasion the knee 
exhibited moderate swelling, especially during flare ups 
which occurred about once a month.  The veteran indicated 
that precipitating factors included prolonged 
standing/walking, but denied episodes of dislocation or 
subluxation.  At this time, the veteran was employed with the 
U.S. Postal Service and performed a desk job.  And, x-rays 
taken in February 1996 showed he had mild degenerative joint 
disease of the left knee.  The veteran was diagnosed with 
chronic strain of the left knee and internal derangement of 
the left knee.

A September 2001 statement from K. Sahlin, M.D., notes the 
veteran had been treated for joint/leg pain, arthropathy, 
back ache, sleep apnea and allergies.  Dr. Sahlin further 
noted that he deemed the veteran's conditions to be totally 
disabling.

Lastly, as noted above, the veteran was scheduled for 
additional VA examinations in May 2003 and May 2004, and was 
notified of such scheduled examinations in April 2003 and 
April 2004 respectively.  However, the veteran failed to 
report to these examinations, and the record does not contain 
any information as to the reason(s) the veteran failed to 
report to the examinations.  In this respect, the veteran 
also has an obligation to assist in the adjudication of his 
claims, see Wood v. Derwinski, 1 Vet. App. 190, 193 (1991), 
and he must be prepared to meet his obligations by 
cooperating with the VA's efforts to provide adequate medical 
examinations and by submitting to VA all medical evidence 
supporting his claim.  Olson v. Principi, 3 Vet. App. 480 
(1992).  As such, the Board finds that the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

III.  Analysis.

With respect to the claim of an increased rating for internal 
derangement of the left knee, the Board finds that in this 
case, the veteran's left knee disability is properly rated as 
20 percent disabling under Diagnostic Code 5257.  However, as 
the medical evidence simply does not show that the veteran's 
disability is characterized by severe recurrent subluxation 
or lateral instability, a rating in excess of 20 percent is 
not warranted under Diagnostic Code 5257.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5257 (2003).

The Board has also considered whether the veteran's left knee 
disability should be rated under another Diagnostic Code that 
could result in a rating higher than 20 percent.  In this 
respect, the veteran's left knee range of motion is 0 to 120-
125 degrees (extension to flexion).  However, the evidence 
does not show that the knee is characterized by limitation of 
extension to 20 degrees or limitation of flexion to 15 
degrees.  As such, a rating in excess of 20 percent is not 
warranted under Diagnostic Codes 5260, 5261.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5260, 5261 (2003).

In addition, the Board has also considered the provisions of 
38 C.F.R. §§ 4.40, 4.45, and 4.59.  In this respect, the 
Board does not doubt the presence of pain in the veteran's 
left knee, including pain on motion, and that such pain would 
exhibit weakened movement and excess fatigability during 
flare-ups and/or repeated use, per the December 2000 VA 
examination report.  However, upon consideration of the 
evidence in its entirety, the Board finds that, the objective 
medical evidence simply does not show that the veteran's 
limitation of motion approaches that required by either 
Diagnostic Code 5260 or Diagnostic Code 5261 for a higher 
evaluation.  As a matter of fact, the objective evidence of 
record does not reflect any additional functional limitation 
due to pain/weakness sustained by the veteran.  And, it is 
clear that the law requires that such additional functional 
limitation be supported by adequate pathology and evidenced 
by the visible behavior of the claimant undertaking the 
motion.  See 38 C.F.R. § 4.40 (2003).

Finally, the Board has considered whether the veteran's 
internal derangement of the left knee should be assigned a 
rating for arthritis separate from the 20 percent rating 
assigned for internal derangement.  In this respect, the 
Board acknowledges that the veteran is already service-
connected for traumatic arthritis of the left knee, and that 
such disability is rated under Diagnostic Codes 5003 and 
5010, as 10 percent disabling.  As such, the award of yet 
another separate disability evaluation for arthritis of the 
left knee would result in pyramiding, contrary to the 
provisions of 38 C.F.R. § 4.14.  The evaluation of the same 
"disability" or the same "manifestations" under various 
diagnoses is prohibited.  38 C.F.R. § 4.14 (2003).  The Court 
has held that a claimant may not be compensated twice for the 
same symptomatology as "such a result would overcompensate 
the claimant for the actual impairment of his earning 
capacity." Brady v. Brown, 4 Vet. App. 203, 206 (1993).

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 20 percent for the veteran's internal derangement 
of the left knee.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 38 C.F.R. § 3.159); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

With respect to the issue of increased rating for traumatic 
arthritis of the left knee, upon a review of the record, the 
Board finds that in this case, the veteran's traumatic 
arthritis of the left knee is properly rated as 10 percent 
disabling under Diagnostic Codes 5003 and 5010.  In this 
respect, the record shows that the there is x-ray evidence of 
involvement of 2 or more major joints or 2 or more minor 
joint groups, but there is no evidence of related occasional 
incapacitating exacerbations.  As such, a rating in excess of 
10 percent is not warranted for the veteran's left knee 
arthritis under Diagnostic Codes 5003, 5010.  See 38 C.F.R. § 
4.71a, Diagnostic Codes 5003, 5010 (2003).

The Board acknowledges that the Rating Criteria for 
evaluating limitation of extension/flexion of the leg may be 
applicable to the veteran's left knee arthritis disability.  
However, the veteran is already being compensated for his 
limitation of extension/flexion of the left knee in the 
service-connected internal derangement of the left knee.  As 
such, the award of a rating in excess of the currently 
assigned 10 percent for the traumatic arthritis of the left 
knee, under a different Diagnostic Code, including Diagnostic 
Code 5260 and 5261, for any additional limitation of 
extension of the left knee would result in pyramiding, 
contrary to the provisions of 38 C.F.R. § 4.14.  The 
evaluation of the same "disability" or the same 
"manifestations" under various diagnoses is prohibited. 
38 C.F.R. § 4.14 (2003).  The Court has held that a claimant 
may not be compensated twice for the same symptomatology as 
"such a result would overcompensate the claimant for the 
actual impairment of his earning capacity." Brady v. Brown, 
4 Vet. App. 203, 206 (1993).  

Furthermore, the Board finds that the currently assigned 10 
percent rating for traumatic arthritis of the left knee is 
appropriate, even upon consideration of the veteran's 
complaints of pain.  See 38 C.F.R. §§ 4.40, 4.45; DeLuca, 8 
Vet. App. at 204-06.  The objective medical evidence simply 
does not confirm that the veteran's traumatic arthritis of 
the left knee is productive of additional functional loss due 
to pain and weakness, other than that already considered by 
the currently assigned 10 percent rating.  Accordingly, the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 do not provide a 
basis for an evaluation in excess of 10 percent for the 
veteran's traumatic arthritis of the left knee.

For the foregoing reasons, the Board finds that the 
preponderance of the evidence is against an evaluation in 
excess of 10 percent for the veteran's traumatic arthritis of 
the left knee.  Under these circumstances, the doctrine of 
reasonable doubt is not for application.  See 38 U.S.C.A. §§ 
5103A, 5107(b); 38 C.F.R. § 3.159); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

IV.  Conclusion

Lastly, the potential application of various provisions of 
Title 38 of the Code of Federal Regulations have been 
considered whether or not they were raised by the appellant 
as required by the Court's holding in Schafrath v. Derwinski, 
1 Vet. App. 589, 593 (1991).  The Board has considered 
whether an extra-schedular evaluation pursuant to the 
provisions of 38 C.F.R. § 3.321(b)(1) (2003) is warranted.  
In the instant case, however, there has been no showing that 
the veteran's left knee disabilities have caused marked 
interference with employment (i.e., beyond that contemplated 
in the currently assigned evaluations) or the need for 
frequent periods of hospitalization, or have otherwise 
rendered impracticable the application of the regular 
schedular standards.  

Specifically, the Board finds that the medical evidence of 
record simply does not show that the veteran's disabilities, 
per se, are productive of marked interference with 
employment.  In this respect, the law is clear that only 
those with specialized medical knowledge, training, or 
experience are competent to provide evidence on these issues.  
See Jones v. Brown, 7 Vet. App. 134, 137 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1991). 

To the extent that the claimant may experience functional 
impairment due to the service-connected disabilities 
addressed here, the Board finds that such impairment is 
contemplated in the currently assigned ratings.

Moreover, the applicable rating criteria contemplate higher 
ratings.  However, the Board has not found the disabilities 
under consideration to be of such severity as to warrant 
assignment of higher ratings for any period during the 
pendency of this appeal on a schedular basis other than that 
indicated above.  Likewise then, referral for consideration 
for extra-schedular evaluations is not warranted here.  See 
Bagwell v. Brown, 9 Vet. App. 237, 239 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).

ORDER

A disability rating in excess of 20 percent for the internal 
derangement of the left knee is denied.

A disability rating in excess of 10 percent for the traumatic 
arthritis of the left knee is denied.


REMAND

As discussed above, pursuant to the VCAA, see 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002), VA 
first has a duty to notify the appellant and the accredited 
representative of any information and evidence necessary to 
substantiate his/her claims for VA benefits.  See generally 
38 U.S.C.A. §§ 5102, 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003).  Furthermore, the VA has a duty to assist the 
appellant in obtaining evidence necessary to substantiate the 
claims, although the ultimate responsibility for furnishing 
evidence rests with the appellant.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159(c) (2003).

In the present case, the Board finds that the VA's redefined 
duty to notify the claimant and the representative, if any, 
of any information and evidence needed to substantiate and 
complete a claim, as set forth in the VCAA, has not been 
fulfilled regarding the issue of entitlement to an increased 
rating for lumbar strain with degenerative disc disease of 
the lumbosacral joint, currently evaluated as 40 percent 
disabling.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 
3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
In this respect, the Board notes that the May 2003 RO letter 
failed to inform the veteran of the evidence needed to 
substantiate his claim for an increased rating for lumbar 
strain with degenerative disc disease of the lumbosacral 
joint.

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED to the RO for the following 
development:

1.  The RO must review the entire file 
and ensure for the issue of entitlement 
to an increased rating for lumbar strain 
with degenerative disc disease of the 
lumbosacral joint, currently evaluated as 
40 percent disabling, that all 
notification and development necessary to 
comply with 38 U.S.C.A. § 5103A (West 
2002) and C.F.R. 
§  3.159 (2003); as well as VAOPGCPREC 7-
2004, is fully satisfied.  In particular, 
the RO must inform the claimant (1) about 
the information and evidence needed to 
establish an increased rating in excess 
of 40 percent for lumbar strain with 
degenerative disc disease of the 
lumbosacral joint; (2) about the 
information and evidence not of record 
that is necessary to substantiate his 
claim; (3) about the information and 
evidence that VA will seek to provide; 
(4) about the information and evidence 
the claimant is expected to provide; and 
(5) request or tell him to provide any 
evidence in his possession that pertains 
to his claim.  The claims file must 
include documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant as set forth in the 
VCAA as specifically affecting the issue 
on appeal.

2.  After completion of the above, the RO 
should readjudicate the issue of 
entitlement to an increased rating for 
lumbar strain with degenerative disc 
disease of the lumbosacral joint, 
currently evaluated as 40 percent 
disabling.  If the determination remains 
unfavorable to the veteran, he should be 
provided with a supplemental statement of 
the case and be afforded an opportunity 
to respond before the case is returned to 
the Board for further review.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  The 
Board intimates no opinion as to the outcome of this case.  
The veteran need take no action until so informed.  The 
purpose of this REMAND is to ensure compliance with due 
process considerations. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 


2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



